DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I in the reply filed on 7/20/2022 is acknowledged.  The traversal is on the ground(s) that the species I and III must group into one species.  This is not found persuasive because the species I and III are independent or distinct with each other and not obvious variants of each other based on the current record.  For Example, Species I discloses a method and system for managing the beams between the base station and UAV and Species III discloses a method and system for assigning resource for UAV based on usage of UAV.  Since, the examiner requires to generate a different string for each species.  Therefore, it is a burden for examiner to perform a search for plurality of species that are independent or distinct with each other and not obvious variants of each other based on the current record
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 19 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Neubauer [US 2020/0394928].
As claims 1, 11 and 19, Neubauer discloses a method and system comprising at least one device comprising a processor, wherein the at least one device [Fig 4, Ref 432 includes apparatus 100, 430A] is configured to transmit multiple antenna beams to an unmanned aerial vehicle (UAV) [Fig 4, Ref 432 transmit antenna beams to 460, Par. 0246, 0250], determine a location of the UAV [Par. 0014, 0036, 0054, 0133, 0156, 0224, 0238 disclose network determines a position of UAV], identify a network slice to service the UAV [Par. 0247 discloses identifying a network slice for UAV], assign the identified network slice to the UAV [Par. 0247 discloses assigning identified network slice for UAV to communication with network], and perform antenna beam management for the UAV while the UAV is in flight [Par. 0246, 0250 discloses a beam management based on flight route by adjusting antenna beams etc…].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer in view of Nonaka [US 2022/0200672].
As claim 2, Neubauer discloses the beam management for UAV while UAV in fight path [Par. 0246, 0250].  However, Neubauer fails to disclose what Nonaka discloses dynamically assign an antenna beam to the UAV while the UAV is in flight based on at least one of a speed or location of the UAV [Par. 0075, 0081-0088, 0093-0094, 0097, 0126, 0130 discloses the base station assigns a beam for UAV based on speed of UAV, Par. 0171 discloses drone].
Since, Neubauer suggests the use of beams for exchanging data between UAV and network while UAV moves within its flight path.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for allocating an antenna beam based on the speed or location of the UAV as disclosed by Nonaka into the teaching of Neubauer.  The motivation would have been to provide service continuity for travelling UAV.
As claim 3, Nonaka discloses determine the speed of the UAV [Par. 0075, 0081-0088, 0093-0094, 0097, 0126, 0130 discloses determining a speed of UAV], wherein when performing antenna beam management, the at least one device is further configured to identify the antenna beam to service the UAV based on the determined speed [Par. 0075, 0081-0088, 0093-0094, 0097, 0126, 0130 discloses disclosed identifying a beam to allocate to UAV based on determined speed].
As claim 4, Nonaka discloses assign a first antenna beam having a first width to service the UAV when a speed of the UAV is above a threshold, and assign a second antenna beam having a second width when the speed of the UAV is below the threshold, wherein the first width is greater than the second width [Par. 0075, 0081-0088, 0093-0094, 0097, 0126, 0130 discloses the base station assigns a bundle “first width” beam to a high speed UAV “High speed such as if speed over threshold, then assigning wide beam to UAV” and sharp “second width” beam to low speed UAV “low speed if speed less than threshold, then assigning sharp beam wherein sharp beam is smaller than bundle beam].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalathil [US 2018/0005535] discloses a method and system for establishing a plurality of beams for UAV.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414